 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Great Atlantic & Pacific Tea CompanyandMeatCutters,Packinghouse Workers, and Food Handlers Union,Local No.657,AFL-CIO, affiliated with Amalgamated Meat Cutters &Butcher Workmen of North America, AFL-CIO, Petitioner.Case No. 12-RC-204.March 25, 1958DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONPursuant to a Decision and Direction of Election issued by theBoard on October 30, 1957,1 an election by secret ballot was conductedon November 20, 1957, under the direction and supervision of theRegional Director for the Twelfth Region of the National LaborRelations Board among the employees in the unit found appropriateby the Board. The parties were furnished a tally of ballots whichshows that of approximately 54 eligible voters, 19 cast ballots for thePetitioner, 32 cast ballots against the Petitioner, and 1 ballot waschallenged.Thereafter the Petitioner filed objections, but the Regional Di-rector held they were untimely, dismissed them, and on November 29,1957, issued a certificate of results of election.On December 5, 1957,the Petitioner filed a motion to set aside this certificate, on December12 the Employer filed its opposition to the motion, and on January 8,1958, the Board issued its order granting the Petitioner's motion,revoking the certificate of results of election, and directing the Re-gional Director to proceed with an investigation of the Petitioner'sobjections.In accordance with the Rules and Regulations of the Board, theRegional Director caused an investigation of the objections to be madeand, on February 14, 1958, issued and served on the parties his reporton objections, in which he found one of the objections meritorious, andrecommended that it be sustained, that the election be set aside, and asecond election directed.The Employer filed timely exceptions to theRegional Director's report.Pursuant to Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Chair-man Leedom and Members Bean and Fanning].The Regional Director found merit in the Petitioner's first objec-tion, which stated that supervisors had summoned employees in the10 stores involved to individual interviews in back rooms of the stores.The Regional Director found that the bulk of the employees were sub-jected to such interviews.The Employer contended that the inter-views were noncoercive and therefore the technique it used wasiNot published.120 NLRB No. 30. LEVINGSTON SHIPBUILDING COMPANY205permissible.Relying onPeoples Drug Stores, Inc.,'the RegionalDirector found the Employer's contention without merit and recom-mended that the objection be sustained. In its exceptions to theRegional Director's report, the Employer does not contend that hisfindings are wrong.Rather it relies on the arguments expressed inthe dissenting opinions in thePeoplescase.For the reasons set forthin the majority opinion inPeopleswe reject the Employer's con-tentions.Accordingly, we accept the Regional Director's recommen-dations and shall set aside the election and order a second election s[The Board set aside the election held on November 20, 1957.][Text of Direction of Second Election omitted from publication.]2119 NLRB 6343Member Fanningagrees thatthe individualinterviews in this caserequire settingaside the election, without therebypassing uponwhether or not interviews with groupsof employees in retail establishments would alsowarrant thesame decision as found bya Board majorityinPeoplesDrug Stores, Inc.,119 NLRB 634.Levingston Shipbuilding Company, PetitionerandOrange MetalTrades CouncilandLodge1457,District 31, InternationalAssociation ofMachinists,AFL-CIO.CaseNo. 39-RM-61.March 26, 1958DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Clifford W. Potter, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Jenkins].The Employer filed this petition to resolve conflicting claims bythe two certified bargaining agents both of whom contend that theircertification covers the employees involved.The Employer is willingto recognize as bargaining agent for the employees involved thatunion which the Board determines represents the disputed groupbecause of certification, but does not desire an election and is neutralwith respect to the conflicting claims.Thus the Employer requestsa clarification of the outstanding certifications in this matter.Theintervening Orange Metal Trades Council does not desire an electionbut contends that its certification covers part of the employees indispute, while the intervening Machinists, likewise does not desire anelection but asserts that its certification covers all the employeesinvolved.120 NLRB No. 32.